      Case: 4:19-mj-06125-PLC Doc. #: 4 Filed: 04/10/19 Page: 1 of 2 PageID #: 8
                                                                           lF~lEOC»

                                                                                         APR 1 0 2019
                              UNITED STATES DISTRICT COURT                              U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF MO
                              EASTERN DISTRICT OF MISSOURI                                    ST. LOUIS
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
 Plaintiff,                                          )
                                                     )
 v.                                                  ) No. 4:19 MJ 6125 PLC
                                                     )
 GARNELL AUGUST CARTER,                              )
                                                     )
 Defendant.                                          )

                           MOTION FOR PRETRIAL DETENTION

       Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Jason Dunkel, Assistant United

States Attorneys for said District, and moves the Court to order Defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of Defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

§3141, et seq.

       As and for its grounds, the United States of America states as follows:

      1. Defendant is charged with one count of felon in possession of a machine gun in violation

of United States Code, Section 922(0).

      2. As detailed in the Affidavit in support of this Complaint and according to Bureau of

Alcohol, Tobacco, Firearms and Explosives (ATP), he is suspected of having purchased 13

devices that meet the federal definition of a machinegun. At the time of his arrest, 6 of those

devices were in his possession. He is suspected of having distributed some of the machine guns

to third parties, as is indicated by a witness who stated that the Defendant offered to install a

Glock conversion device on his firearms.
   Case: 4:19-mj-06125-PLC Doc. #: 4 Filed: 04/10/19 Page: 2 of 2 PageID #: 9




   3. Pursuant to Title 18, United States Code, Section 3142(g),

           (a) the weight of the evidence against defendant;

           (b) the defendant's history and characteristics; and

           (c) the nature and seriousness of the danger to any person or the community that would be

               posed by defendant's release,

warrant defendant's detention pending trial.

   4. There is a serious risk that the defendant is a flight risk and a danger to the community.

       WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant's appearance as required and the safety of any other person and the community

and the Government requests this Court to order Defendant detained prior to trial, and further to

order a detention hearing three (3) days from the date of Defendant's initial appearance.



                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                       s/Jason Dunkel
                                                     JASON DUNKEL, #65886MO
                                                     Assistant United States Attorney
                                                     Thomas F. Eagleton Courthouse
                                                     111 South Tenth Street, 20th Floor
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200
